Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION

	The title was changed to -- WATER HYGIENE IMPROVING METHOD --.

Claim Construction
	Lest one be tempted to read a municipal drinking water plant comprising a bioreactor and biofilm therein, said plant being in fluid communication with a network of pipes supplying drinking water to a new or existing building, on the claimed invention, the examiner is compelled to disabuse one of such misapprehension:  Applicant in the disclosure clearly distinguishes a “building water supply network” from a “public water distribution system” [00055].   Such construction is not the so-called “reading limitations from the specification into the claim, but rather reading and construing claim-recited terminology, e.g., “building water supply network,” in light of the specification.  Moreover, from the corresponding pre-grant publication, applicant states:

    PNG
    media_image1.png
    224
    482
    media_image1.png
    Greyscale

A “building water supply network” is commonly understood to refer to the network of pipes within closely associated with a building downstream of the source of the water, e.g., potable water from a public water distribution system or other water source. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152